

113 S1880 IS: To provide that the annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 shall not apply to members retired for disability and to retired pay used to compute certain Survivor Benefit Plan annuities. 
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1880IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mrs. Murray (for herself, Mr. Chambliss, Mr. Isakson, and Mr. Pryor) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide that the annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 shall not apply to members retired for disability and to retired pay used to compute certain Survivor Benefit Plan annuities. 1.Inapplicability of annual adjustment of retired pay for members of the Armed Forces under the age of 62 under the Bipartisan Budget Act of 2013 to members retired for disability and to retired pay used to compute certain Survivor Benefit Plan annuities(a)InapplicabilityEffective as of December 1, 2015, and immediately after the coming into effect of section 403 of the Bipartisan Budget Act of 2013, paragraph (4) of section 1401a(b) of title 10, United States Code,  as added by section 403(a) of the Bipartisan Budget Act of 2013, is amended—(1)in subparagraph (A), by inserting after age the following: (other than a member or former member retired under chapter 61 of this title); and(2)by adding at the end the following new subparagraph:(F)Inapplicability to amount of retired pay used in computation of SBP annuity for survivorsIn  the computation pursuant to subsection (d) or (f) of section 1448 of this title of an annuity for survivors of a member or person who dies while subject to the application of this paragraph, the amount of the retired pay of such member or person for purposes of such  computation shall be the amount of retired pay that would have been payable to such member or person at the time of death without regard to the application of this paragraph..(b)Exclusion of budgetary effects from PAYGO scorecards(1)Statutory Pay-As-You-Go scorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained  pursuant  to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.(2)Senate PAYGO  scorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for purposes of section 201 of S. Con. Res. 21 (110th Congress).